Judge Roane
delivered the following opinion of thIs Court.
The limitation of bills of review in England was not fixed by any Statute; but was established by analogy tG that of Writs of error, which was twenty years. When *531the limitation of Writs of Error and Supersedeas was reduced by our Act, to five years, (which was prior to die decree in question,) a correspondent variation was made as to the time, on the principle aforesaid, by which the limitation in bills of review was reduced to five years, and the savings in the said Act were also adopted. Thus the matter stood, at the date of the original decree, and until the year 1813, when the legislature reduced the time to three years by a positive provision. This provision only applies, however, to decrees posterior thereto, on the principle on which this Court went in the case of Day v. Picket, 4 Munf. 104; and the term of five years therefore applies to the case before us.
Five years being the limitation of bills of review in this case, it ought either to appear from the bill, that that term had not expired, or that the plaintiffs were protected by some of the savings of the Statute: and if. in such case, this fact should be untruly stated, the answer of the other party might deny it; and, on the proofs, (if in his favour,) the bill of review would be rejected.
In the cases before us, however, it does not appear when the bills of review were filed:—the time in this particular is left blank. It is necessary that this defect be amended by certiorari or otherwise. If, on such amendment, it appears, that the term had expired, then the decree is right, but perhaps for a different reason:—if, on the contrary, it shall appear that the term had not expired, it would be then for us to consider the cases on their merits.
It is submitted to the bar, what course to take for supplying this defect.
=@ Judge Brows
(the Chancellor who pronounced the decree) happening to be present, informed the Court, (being requested by the Counsel on both sides,) that the bills of review were in fact exhibited after the five years had elapsed. The Court therefore, accepting this information as supplying the defect in the record, affirmed the Decrees.